     Case 2:20-cv-00785-WBS-EFB Document 12 Filed 08/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JULIANO VITO ACUNA,                                No. 2:20-cv-785-WBS-EFB P
12                      Petitioner,
13           v.                                         ORDER
14   G. MATTESON,
15                      Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 24, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. Petitioner has not filed

23   objections to the findings and recommendations.

24           The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27   /////

28   /////
                                                       1
     Case 2:20-cv-00785-WBS-EFB Document 12 Filed 08/06/20 Page 2 of 2

 1         1. The findings and recommendations filed June 24, 2020, are adopted in full;
 2         2. The petition (ECF No. 1) is DISMISSED for failure to state a cognizable federal claim;
 3         3. The Clerk is directed to close the case; and
 4         4. The court declines to issue a certificate of appealability.
 5   Dated: August 5, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     2
